DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Seth Kim on June 2, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
	Claim 2 is cancelled.
Claims 1, 3, 11, 12 and 13 are amended as follows:

    PNG
    media_image1.png
    486
    629
    media_image1.png
    Greyscale








    PNG
    media_image2.png
    559
    733
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    221
    731
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    413
    732
    media_image4.png
    Greyscale


	New claim 14 is added as follows:


    PNG
    media_image5.png
    381
    738
    media_image5.png
    Greyscale


Election/Restrictions
Claims 1, 4, 5 and 7-13 are allowable. The restriction requirement between Species IA and IB, and between Species IIA and IIB, as set forth in the Office action mailed on August 30, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 30, 2021 is withdrawn.  Claims 3 and 6, directed to Species IB and IIB, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the plasma generating apparatuses of claims 1 and 3, specifically wherein the plasma generating apparatuses comprise a roller part and a metal member comprising a transfer roller and a metal member built in the transfer roller and rotating about an axis extending in the axial direction; and a main body spaced apart from the transfer roller and a plurality of electrode members disposed in positions that are spaced apart from each other in the axial direction, wherein the plurality of electrode members are detachably coupled to the main body, wherein the main body comprises a fixed piece spaced apart from the transfer roller and a support piece to which the fixed piece is fixed and which has either a plurality of coupling holes in positions that are spaced apart from each other in the axial direction, or a coupling hole that is formed lengthwise in the axial direction such that the electrodes can be moved within the coupling hole in the axial direction.
The closest prior art is Finn et al. (U.S. Pub. No. 2007/0163499) and Iwamaru (U.S. Pub. No. 2003/0228416A1) both teach plasma generating apparatuses having electrodes arranged in radial housing which is spaced apart from a roller.  Finn teaches that the electrodes are received in apertures spaced along the wall of the housing.  Neither Finn nor Iwamaru, however, teach a fixed piece having a plurality of coupling holes in positions that are spaced apart from each in an axial direction of a roller.  Nor does Finn or Iwamaru teach a fixed piece having a coupling hole that is formed lengthwise in the axial direction of a roller such that an electrodes can be moved within the coupling hole in the axial direction.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727